DETAILED ACTION
Responsive to the Preliminary Amendment filed March 21, 2019. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an “arrangement”. Arrangements are not one of the four statutory classes of invention and therefore the claims are directed to non-statutory subject matter. 
Claim Objections
Claims 1-20 objected to because of the following informalities:  
To show proper antecedence, the claims should be amended as follows:
Independent claim 1 should be amended to read “A method”.
Dependent claims 2-12 and 15-20 should be amended to read “The method”.
Independent claim 13 should be amended to read “An arrangement”. 
Dependent claim 14 should be amended to read “The arrangement”. 
The drawings reference numbers should be omitted from the claims.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann (US 2015/0224925). 
As per claim 1, Hartmann teaches a method for determining a classification of a condition of a road surface (3) for vehicle (1) traffic, said method comprising:
determining a road surface condition associated with a road surface (3) (see at least paragraph [0022]; friction data); and
providing image data related to said road surface (3) (see at least paragraph [0022]; camera data);
wherein said method further comprises:
determining said road surface condition in a predetermined measuring spot (5) along said road surface (3); identifying a plurality of road area sections (11, 12, 13, 14, 15) as regarded across the road surface (3), by means of said image data (see at least figs 1-2); and
combining data related to said road surface condition and said road area sections (11, 12, 13, 14, 15) in order to determine a classification of a condition of the road surface (3) in at least two of said road area sections (11, 12, 13, 14, 15) (see at least abstract, paragraphs [0022, 0028, 0029]; merging road friction data with camera data to determine state of pavement).
 
As per claim 2, Hartmann teaches combining data related to a road surface condition in one of said road area sections (11, 12, 13, 14, 15) with image data related to said road surface; and determining a classification in at least one further road area section (11, 12, 13, 14, 15) by assuming that road area sections having generally similar optical properties have generally similar road surface condition (see at least paragraphs [0029, 0070]; future segments are predicted based on combined data).
As per claim 3, Hartmann teaches identifying said plurality of road area sections (11, 12, 13, 14, 15) in the form of separate sections extending in a longitudinal direction, generally in the direction of travel of said vehicle (1) (see at least fig 2, paragraph [0070]).  
As per claim 4, Hartmann teaches providing said image data by scanning all of said road area sections (11, 12, 13, 14, 15) (see at least paragraphs [0024, 0029]).  
As per claim 5, Hartmann teaches identifying, by means of said image data, one or more of the following road area sections (11, 12, 13, 14, 15): a left wheel track (11); a right wheel track (12); a middle road section (13); an opposing lane (14); and  a road edge (15) (see at least figs 1-2).  
As per claim 6, Hartmann teaches determining a road surface condition selected from at least one of the following: a dry and non-covered road surface (3); a road surface (3) which is covered with water; a road surface (3) which is covered with snow; and a road surface (3) which is covered with ice (see at least paragraph [0029]).  
As per claim 7, Hartmann teaches determining said classification or condition of said road surface (3) by assuming that the condition of a road area (12) in which said measuring spot (5) is located is generally equal in any further road area section (11, 12, 13, 14, 15) which has generally the same image data as the road area section in which said measuring spot (5) is located see at least paragraphs [0029, 0070])
As per claim 9, Hartmann teaches determining said road condition in said measuring spot (5) through the use of a road condition sensor (4) or by using measurements of operational conditions related to said vehicle (1) (see at least paragraphs [0022, 0029], fig 1).  
As per claim 12, Hartmann teaches generating a time stamp and position data to be associated with data related to said road surface condition (see at least paragraphs [0028]; time and odometer data).  
Claims 13-14 contain similar limitations as the claims above and therefore are rejected under similar rationale.
As per claim 15, Hartmann teaches identifying said plurality of road area sections in the form of separate sections extending in a longitudinal direction, generally in the direction of travel of said vehicle (see at least fig 2, paragraph [0070]).   
As per claim 16, Hartmann teaches identifying, by means of said image data, one or more of the following road area sections: a left wheel track; a right wheel track; a middle road section; an opposing lane; and a road edge (see at least figs 1-2).  
As per claim 17, Hartmann teaches identifying, by means of said image data, one or more of the following road area sections: a left wheel track; a right wheel track; a middle road section; an opposing lane; and a road edge (see at least figs 1-2).   
As per claim 18, Hartmann teaches identifying, by means of said image data, one or more of the following road area sections: a left wheel track; a right wheel track; a middle road section; an opposing lane; and a road edge (see at least figs 1-2).   
As per claim 19, Hartmann teaches determining a road surface condition selected from at least one of the following: a dry and non-covered road surface; a road surface which is covered with water; a road surface which is covered with snow; and a road surface which is covered with ice (see at least paragraph [0029])
As per claim 20, Hartmann teaches determining a road surface condition selected from at least one of the following: a dry and non-covered road surface; a road surface which is covered with water; a road surface which is covered with snow; and a road surface which is covered with ice (see at least paragraph [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2015/0224925). 
As per claim 8, Hartmann teaches the use of image analysis but fails to explicitly teach determining said image data by detecting pixel values according to the RGB colour system in a scanning window (16) ahead of said vehicle (1). However, “Official Notice” is taken that both the concept and advantage of this feature is well-known as evidenced by the Applicant who explains that this identified as the RGB colour system (see Applicant’s specification at least page 16). It would have been obvious to one of ordinary skill in the art to use this type of image data analysis for its well-known advantages. 
As per claim 10, Hartmann fails to explicitly teach measuring an air temperature or a road surface temperature, or both; and combining said step of measuring the temperature with data related to the road surface condition and image data related to the road surface (3) for determining a classification of said condition of the road surface (3).  However, Hartmann cites prior art in paragraph 
As per claim 11, Hartmann fails to explicitly teach determining environmental properties such a weather condition, formation of clouds and precipitation; and combining said step of determining environmental properties with data related to the road surface condition and image data related to the road surface (3) for determining a classification of said condition of the road surface (3). However, Hartmann cites prior art in paragraph [0012] that teaches merging data from several different sensors, including a rain sensor, to assess the state of the pavement. It would have been obvious to one of ordinary skill in the art to include this feature in Hartmann because doing so would provide additional data such as weather conditions to determine the surface condition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/RAMSEY REFAI/Primary Examiner, Art Unit 3661